Gunter, Justice.
This is an appeal from a judgment which held that the former husband-father was not in contempt of court for failure to make child support payments.
The divorce decree had provided for child support payments until the child becomes "twenty-one (21) years of age, marries, or becomes self-supporting whichever event may happen first.” The issue for decision in the contempt proceeding was whether the child who had attained the age of eighteen had become self-supporting. The trial judge heard evidence, concluded that the child had become self-supporting, and he entered a judgment holding that the appellee was not in contempt of court.
Having reviewed the record, we find that there was ample evidence to support the conclusion reached by the trial judge.

Judgment affirmed.


All the Justices concur.